          Case: 4:21-cv-00005-DMB-RP Doc #: 28 Filed: 03/04/21 1 of 1 PageID #: 7




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

GREGORY MARQUE HILLIE                                                                               PETITIONER

V.                                                                                    NO. 4:21-CV-5-DMB-RP

CHARLES E. WEBSTER                                                                                RESPONDENT


                                                      ORDER

           Gregory Marque Hillie’s petition for habeas relief1 was transferred to the United States

District Court for the Northern District of Mississippi on January 15, 2021. Doc. #23. On January

28, 2021, the Court, finding that Hillie did not use the standard form for filing a petition for a writ

of habeas corpus, ordered Hillie to complete and return such form within twenty-one days, and

warned that his “[f]ailure to do so may lead to the dismissal of this case without prejudice.” Doc.

#26. Despite this directive, Hillie failed to return the proper form, and the deadline for doing so

has passed.2 Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), this case is

DISMISSED without prejudice for failure to prosecute and failure to comply with a court order.

           SO ORDERED, this 4th day of March, 2021.

                                                                /s/Debra M. Brown
                                                                UNITED STATES DISTRICT JUDGE




1
    Doc. #1.
2
  Correspondence sent to Hillie by the Court has been returned as undeliverable. See Doc. #27. It is Hillie’s
responsibility to keep the Court informed of his current address. See Doc. #25. Hillie received multiple orders warning
that “failure to keep the Court informed of his current address may result in the dismissal” of this case. See Docs. #3,
#4 at 2, #6 at 2, #15.
